UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7343


LESTER ROBINSON,

                    Plaintiff - Appellant,

             v.

MAJOR F. COWAN; SERGEANT F. COPELAND; T. BARNS, Captain,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00511-JAG-RCY)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Lester Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lester Robinson appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 (2012) complaint for failing to comply with the court’s previous order

directing him to either pay the full filing fee or sign and return a consent to collection of

fees form and an affidavit in support of his application to proceed in forma pauperis. In

his notice of appeal, Robinson states that he did not comply because he never received the

order or the forms. Robinson also contends that prison officials have tampered with his

mail. Under these circumstances, we vacate the district court’s order and remand for the

court to afford Robinson another opportunity to comply with the court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             2